                                   1

                                   2

                                   3

                                   4

                                   5                               UNITED STATES DISTRICT COURT

                                   6
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                       TECHNICAL LED INTELLECTUAL
                                   9   PROPERTY, LLC,
                                                                                          No. C 18-01847 WHA
                                  10                 Plaintiff,

                                  11          v.
                                                                                          ORDER RE MAGISTRATE JUDGE'S
                                  12   AEON LABS LLC,
Northern District of California




                                                                                          REPORT AND RECOMMENDATION
 United States District Court




                                  13                 Defendant.

                                  14

                                  15
                                            On December 2, 2019, Magistrate Judge Jacqueline Scott Corley filed a report and
                                  16
                                       recommendation that Technical LED Intellectual Property, LLC’s (“plaintiff”) motion for
                                  17
                                       entry of default judgment be granted (Dkt. No. 49). Judge Corley previously ordered plaintiff
                                  18
                                       to serve a copy of all case documents on Aeon Labs LLC (“defendant”) (Dkt. No. 3).
                                  19
                                       No evidence appears that plaintiff served the report and recommendation on defendant.
                                  20
                                       Plaintiff must serve defendant by FEBRUARY 12, 2020, and file proof of service by
                                  21
                                       FEBRUARY 19, 2020. The new deadline for defendant to object to Judge Corley’s report and
                                  22
                                       recommendation is FEBRUARY 26, 2020. This order must also be served on defendant and is
                                  23
                                       subject to the same deadlines.
                                  24

                                  25        IT IS SO ORDERED.

                                  26   Dated: February 6, 2020.
                                  27
                                                                                            WILLIAM ALSUP
                                  28                                                        UNITED STATES DISTRICT JUDGE
